Orders, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about April 12, 1999 and May 12, 1999, which, to the extent appealed from as . limited by the brief, granted plaintiff landlord use and occupancy pendente lite from January 1, 1999, at the rate of $32,100 per month, unanimously affirmed, with costs.
The ambiguities in the parties’ lease respecting the amount of rent due each month should be construed against the drafter, here defendant tenants (see, Trief v Elghanayan, 251 AD2d 123). Moreover, the court has broad discretion in awarding use and occupancy pendente lite (see, East 4th St. Garage v Estate of Berkowitz, 265 AD2d 249), and defendants remain free to demonstrate that a lower rate was actually agreed upon and that the landlord’s actions prevented them from opening their nightclub until March 1999. Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.